Name: 2014/84/EU: Commission Implementing Decision of 12Ã February 2014 amending Implementing Decision 2013/426/EU on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (notified under document C(2014) 715) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  Europe;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2014-02-14

 14.2.2014 EN Official Journal of the European Union L 44/53 COMMISSION IMPLEMENTING DECISION of 12 February 2014 amending Implementing Decision 2013/426/EU on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (notified under document C(2014) 715) (Text with EEA relevance) (2014/84/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) African swine fever is a highly contagious and fatal infection of domestic pigs and wild boar, with the potential for rapid spread, notably through products obtained from infected animals and contaminated inanimated objects. (2) Due to the African swine fever situation in Russia, the Commission adopted Decision 2011/78/EU (2) establishing measures to prevent the introduction of that disease into the Union. Following the confirmation of an outbreak of African swine fever in Belarus, close to the border with Lithuania and Poland in June 2013, the Commission adopted Implementing Decision 2013/426/EU (3) which repealed and replaced Decision 2011/78/EU. (3) Implementing Decision 2013/426/EU lays down measures which provide for appropriate cleansing and disinfection of all livestock vehicles which have transported live animals and feed and which enter the Union from Russia and Belarus and it provides that such cleansing and disinfection is to be properly documented. (4) The implementation of the measures provided for in Implementing Decision 2013/426/EU has been audited by the the Food and Veterinary Office of the Commissions Health and Consumers Directorate-General (FVO) in four Member States bordering Russia and Belarus. (5) The audits revealed that the cleansing and disinfection of trucks transporting feed cannot be fully implemented because of the difficulty to detect such trucks. In addition, it is not possible to know if those trucks have been in places which may represent a risk for the introduction of African swine fever. (6) The audits also revealed that the competent authorities of the Member States bordering Russia and Belarus have already put in place additional bio-security measures which increase the level of prevention against the introduction of African swine fever, such as the disinfection of vehicles other than livestock vehicles but for which there is a suspicion that they may constitute a risk for the introduction of that disease. (7) The results of the FVO audits should be taken into account in order to enhance the measures laid down in Implementing Decision 2013/426/EU. (8) It is appropriate to limit the obligation to clean and disinfect trucks only to those trucks transporting live animals. Conversely, new bio-security measures for the disinfection of vehicles which could represent a risk should be introduced. (9) The situation as regards African swine fever in the region concerned is expected to evolve in the coming months and therefore the application of Implementing Decision 2013/426/EU should be limited in time. (10) Implementing Decision 2013/426/EU should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2013/426/EU is amended as follows: (1) Article 1 is replaced by the following: Article 1 For the purposes of this Decision, livestock vehicle  means any vehicle which has been used for the transport of live animals. (2) Article 2(1) is replaced by the following: 1. Member States shall ensure that the operator or driver of a livestock vehicle on arrival from the third countries or from the parts of the territory of third countries listed in Annex I provides to the competent authority of the Member State at the point of entry in the Union information showing that the livestock or loading compartment, where applicable the truck body, the loading ramp, the equipment having been in contact with animals, the wheels and the drivers cabin and protective clothes/boots used during unloading have been cleansed and disinfected after the last unloading of animals. (3) Article 3 is amended as follows: (a) paragraph 3 is replaced by the following: 3. Where the checks referred to in paragraph 1 show that cleansing and disinfection of the livestock vehicle have not been satisfactorily carried out, the competent authority shall take one of the following measures: (a) subject the livestock vehicle to proper cleansing and disinfection at a place designated by the competent authority, as close as possible to the point of entry into the Member State concerned and issue the certificate referred to in paragraph 2; (b) where there is no suitable facility for the cleansing and disinfection in the vicinity of the point of entry or there is a risk that residual animal products may escape from the uncleansed livestock vehicle: (i) refuse the entry into the Union of the livestock vehicle, or (ii) perform a preliminary on-the-spot disinfection of the livestock vehicle not satisfactorily cleansed and disinfected pending the application of the measures provided for in point (a) within a period of 48 hours from arrival at the EU border. (b) the following paragraph 5 is added: 5. The competent authority of the Member State of the point of entry into the Union may subject any vehicle, including those transporting feed, for which a significant risk of introduction of African swine fever into the territory of the Union cannot be excluded to on-the spot disinfection of the wheels or any other part of the vehicle deemed necessary to mitigate that risk. (4) The following Article 4a is inserted after Article 4: Article 4a This Decision shall apply until 31 December 2015 Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Decision 2011/78/EU of 3 February 2011 on certain measures to prevent the transmission of the African swine fever virus from Russia to the Union (OJ L 30, 4.2.2011, p. 40). (3) Commission Implementing Decision 2013/426/EU of 5 August 2013 on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (OJ L 211, 7.8.2013, p. 5).